Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 16-20 in the reply filed on September 1, 2021 is acknowledged. The Examiner’s July 26, 2021 did not account for added claims 22-26 and are hereby added to the elected group and examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 16, and 18-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augustino; Jason et al. (US 20080141941 A1). Augustino teaches a gas distribution plate (12+14; Figure 1,2) for a showerhead assembly (12,14; Figure 1,2), the gas distribution plate (12+14; Figure 1,2) comprising: a first plate (14; Figure 1,2) comprising a first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]), wherein each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) has a diameter of at least about 100µm (28,30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]); and a second plate (12; Figure 1,2) coupled to the first plate (14; Figure 1,2), the second plate (12; Figure 1,2) comprising a second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]), each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a diameter of at least about 100µm (28,30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]), wherein each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) is aligned with a respective one of the second  by claim 1
Augustino further teaches:
The gas distribution plate (12+14; Figure 1,2) of claim 1, wherein each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) and each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a diameter of about 100µm (28,30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) to about 600µm, as claimed by claim 3
The gas distribution plate (12+14; Figure 1,2) of claim 1, wherein at least one of each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) and each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a uniform diameter (30; Figure 2B) and a least one of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) and the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a non-uniform diameter (28; Figure 2B), as claimed by claim 4
A processing chamber (not shown; [0016]-[0018]) comprising: a showerhead assembly (12,14; Figure 1,2) comprising: a gas distribution plate (12+14; Figure 1,2) comprising: a first plate (14; Figure 1,2) comprising a first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]), wherein each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) has a 
The processing chamber (not shown; [0016]-[0018]) of claim 16, wherein each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) and each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a uniform diameter (30; Figure 2B), as claimed by claim 18
The processing chamber (not shown; [0016]-[0018]) of claim 16, wherein a diameter of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; 
The processing chamber (not shown; [0016]-[0018]) of claim 16, where a least one of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) and the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a non-uniform diameter (28; Figure 2B), as claimed by claim 20
The gas distribution plate (12+14; Figure 1,2) of claim 1, wherein the diameter of each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) is greater (Figure 2B) than the diameter of each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]), as claimed by claim 21
The gas distribution plate (12+14; Figure 1,2) of claim 1, wherein each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) comprises a tapered region (dotted circle; Figure 2B), as claimed by claim 22
The gas distribution plate (12+14; Figure 1,2) of claim 1, wherein the second plate (12; Figure 1,2) has a first surface and a second surface, wherein each of the plurality of second holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a first diameter (largest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) along the first surface and a second diameter (smallest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) along the second surface, and wherein the first diameter (largest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) is larger than the second diameter (smallest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]), as claimed by claim 23
The processing chamber of claim 16, wherein the diameter of each of the first plurality of holes (30; Figure 2A,2B; 0.001<d<0.01inches = 25.4µm<d<254µm; [0038]) is greater than the diameter (Figure 2A) of each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]), as claimed by claim 24
The processing chamber of claim 16, wherein each of the second plurality of holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) comprises a tapered region (dotted circle; Figure 2B), as claimed by claim 25  
The processing chamber of claim 16, wherein the second plate (12; Figure 1,2) has a first surface and a second surface, wherein each of the plurality of second holes (28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) has a first diameter (largest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) along the first surface and a second diameter (smallest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) along the second surface, and wherein the first diameter (largest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]) is larger than the second diameter (smallest diameter of 28; Figure 2A,2B; 0.001<d<0.01inches = 25.4100µm<d<254100µm; [0038]), as claimed by claim 26

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustino; Jason et al. (US 20080141941 A1) in view of Blonigan; Wendell T. et al. (US 7270713 B2). Augustino is discussed above. Augustino does not teach:
Augustino’s gas distribution plate (12+14; Figure 1,2) of claim 1, wherein each of Augustino’s plurality of interconnected holes (28+30; Figure 2) has an aspect ratio of at least about 25 to 1, as claimed by claim 2
Augustino’s gas distribution plate (12+14; Figure 1,2) of claim 1, wherein Augustino’s first plate (14; Figure 1,2) and Augustino’s second plate (12; Figure 1,2) has a thickness in a range about 100µm to about 12.7 mm, as claimed by claim 5
Augustino’s gas distribution plate (12+14; Figure 1,2) of claim 1, wherein Augustino’s gas distribution plate (12+14; Figure 1,2) further comprises a third plate coupled to 
Augustino’s gas distribution plate (12+14; Figure 1,2) of claim 1, wherein Augustino’s first plate (14; Figure 1,2) is bonded to Augustino’s second plate (12; Figure 1,2) using one of a diffusion bonding technique and a brazing technique, as claimed by claim 7
Augustino’s processing chamber (not shown; [0016]-[0018]) of claim 16, wherein each of Augustino’s plurality of interconnected holes (28+30; Figure 2) has an aspect ratio aspect ratio of at least about 25 to 1, as claimed by claim 17
Blonigan also teaches a three plate gas distribution assembly (206, 202, 204; Figure 3; 118; Figure 5) that are brazed (column 8; lines 20-30) fastened.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Augustino to optimize Augustino’s hole geometries and for Augustino to use brazing for fastening Augustino’s plates as taught by Blonigan.
Motivation for Augustino to optimize Augustino’s hole geometries is for optimizing the “total pressure drop” across Augustino’s distribution plates as taught by Augustino ([0034]). Only result-effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05.
Motivation for Augustino to use brazing for fastening Augustino’s plates as taught by Blonigan is for alternatives means for fastening as taught by Blonigan (column 9; lines 25-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are provided as demonstrating the established structure of tiered gas distribution plates with colinear conduits with variable geometries.
US 20170167024 A1
US 20150345020 A1
US 20010006093 A1
US 20150247237 A1
US 20130109159 A1
US 20120304933 A1
US 20120267048 A1
US 20120222815 A1
US 20120097330 A1
US 20100006031 A1
US 20090288602 A1
US 20080305246 A1
US 20080302303 A1
US 20060228490 A1
US 20080020146 A1
US 20070175396 A1
US 20050251990 A1
US 20060228496 A1
US 20060060138 A1

US 20060005926 A1
US 20050255257 A1
US 20050223986 A1
US 20040238123 A1
US 20040129211 A1
US 20040058070 A1
US 20040035358 A1
US 20040003777 A1
US 20030209323 A1
US 20030207033 A1
US 9484190 B2
US 8778079 B2
US 7829145 B2
US 7819081 B2
US 7581511 B2
US 7004107 B1
US 6942753 B2
US 6890386 B2
US 6800139 B1
US 6793733 B2
US 6565661 B1
US 6461435 B1

US 6050506 A
US 6388381 B2
US 6381021 B1
US 6250250 B1
US 6203620 B1
US 6140773 A
US 6106625 A
US 6098568 A
US 6080446 A
US 6079356 A
US 6059885 A
US 6051286 A
US 6041734 A
US 6024799 A
US 5819434 A
US 5792269 A
US 5781693 A
US 5500256 A
US 5439524 A
US 5415753 A
US 4780169 A
JP 05175135 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716